   Case 1:17-cv-00589-LGS-RWL Document 309
                                       308 Filed 04/24/20
                                                 04/23/20 Page 1 of 3



                   UNITED STATES DISTRICT COURT

                  SOUTHERN DISTRICT OF NEW YORK

MEDIDATA SOLUTIONS, INC., and          Civil Action No. 1:17-cv-00589-LGS
MDSOL EUROPE LIMITED,
                                       Hon. Lorna G. Schofield
                      Plaintiffs,
                                       STIPULATION AND [PROPOSED]
     v.                                ORDER RE WITHDRAWAL OF
                                       AFFIRMATIVE DEFENSE
VEEVA SYSTEMS INC.,

                      Defendant.
     Case 1:17-cv-00589-LGS-RWL Document 309
                                         308 Filed 04/24/20
                                                   04/23/20 Page 2 of 3



       IT IS HEREBY STIPULATED by and between the Parties hereto through their respective

attorneys of record that Defendant withdraws its Fifth Affirmative Defense of Unclean Hands

(Dkt. No. 178) with prejudice.

       Each Party shall bear its own fees and costs associated with this affirmative defense.

                                                 KEKER, VAN NEST & PETERS LLP

Dated: April 23, 2020

                                          By:   /s/ Khari J. Tillery
                                                KHARI J. TILLERY (pro hac vice)
SO ORDERED                                      Keker, Van Nest & Peters LLP
                                                633 Battery Street
Dated: April 24, 2020                           San Francisco, CA 94111-1809
       New York, New York                       Tel: 415.391.5400
                                                Fax: 415.397.7188
                                                ktillery@keker.com

                                                Attorneys for Defendant
                                                VEEVA SYSTEMS INC.




                                                 KIRKLAND & ELLIS LLP

Dated: April 23, 2020

                                          By:    /s/ Claudia E. Ray
                                                CLAUDIA E. RAY
                                                Kirkland & Ellis LLP
                                                601 Lexington Avenue
                                                New York, NY 10022
                                                Tel: 212.446.4800
                                                Fax: 212.446.4900
                                                claudia.ray@kirkland.com

                                                Attorneys for Plaintiffs
                                                MEDIDATA SOLUTIONS, INC., and
                                                MDSOL EUROPE LIMITED




                                                1
   Case 1:17-cv-00589-LGS-RWL Document 309
                                       308 Filed 04/24/20
                                                 04/23/20 Page 3 of 3




SO ORDERED.

                                 Hon. Lorna G. Schofield
                                 United States District Court Judge




                                    2
